DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6 and 8 objected to because of the following informalities:  Claims 6 and 8 refer to a control module configured to perform “at least control function”, which may be a typo.  Appropriate correction is required.
Claims 7 and 9-14 are dependent on claim 6 or 8, and are objected to for the same reasons.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the phrases "at least one testing process on the control unit” and “generating calibration data”.  As presented in the claims, it is unclear whether these are the same as or different from the “at least one testing process performed on the control unit” and “calibration data” referenced in claim 1.  If they are same, then the word “the” 
Claim 5 refers to “at least one testing process”.  As presented in the claims, it is unclear whether this is the same as or different from the “at least one testing process” referenced in claim 1.  If they are same, then the word “the” or “said” should be used.  If they are different, then the word “second” or a different term should be used.
Claim 10 refers to “at least one battery cell”.  As presented in the claims, it is unclear whether this is the same as or different from the “at least one battery cell” referenced in claim 8.  If they are same, then the word “the” or “said” should be used.  If they are different, then the word “second” or a different term should be used.
Allowable Subject Matter
Claims 1, 3, 4, and 15 allowed.
Claims 2 and 5-14 would be allowable if rewritten or amended to overcome the objections and/or rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art does not teach or suggest security identifier generation method/unit having the combination of elements in the claims including, among other elements, the use of calibration data based on a testing in order to generate a security identifier, in combination with the control and operational elements of the claims.
Bennett US 2010/0034238 A1 discloses wireless charging including a power manager with initialization and authentication tokens, without use of calibration data based on a testing in order to generate a security identifier.
Kuroiwa US 2012/0049787 A1 discloses a battery manager including a control unit and unit authentication, without use of calibration data based on a testing in order to generate a security identifier.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYCE M AISAKA whose telephone number is (571)270-5808.  The examiner can normally be reached on M-F: 6:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BRYCE M AISAKA/Primary Examiner, Art Unit 2851